Case 2:20-cv-10429-SVW-JEM Document 1 Filed 11/13/20 Page 1 of 12 Page ID #:1



  1   Mathew K. Higbee, Esq., SBN 241380
      Kelton Johnson, Esq., SBN 303535
  2   HIGBEE & ASSOCIATES
      1504 Brookhollow Dr., Suite 112
  3   Santa Ana, CA 92705
      (714) 617-8331
  4   (714) 597-6729 facsimile
      Email: mhigbee@higbeeassociates.com
  5
      Attorneys for Plaintiff,
  6   PAUL MARTINKA,

  7
                           UNITED STATES DISTRICT COURT
  8                       CENTRAL DISTRICT OF CALIFORNIA

  9   PAUL MARTINKA,                               Case No. 20-cv-10429

 10                              Plaintiff,
                                                   COMPLAINT FOR DAMAGES AND
 11                                                INJUNCTIVE RELIEF FROM
      v.                                           COPYRIGHT INFRINGEMENT
 12   RADIO KOREA USA, INC.; RK                    DEMAND FOR JURY TRIAL
      MEDIA GROUP, INC.; and DOES 1-
 13   10, inclusive,
 14                              Defendants.
 15

 16          Plaintiff, PAUL MARTINKA (“Martinka” or “Plaintiff”), for his complaint

 17   against Defendants, Radio Korea USA, Inc. and RK Media Group, Inc., alleges as

 18   follows:

 19                               JURISDICTION AND VENUE

 20          1.    This is a civil action seeking damages and injunctive relief for

 21   copyright infringement under the Copyright Act of the United States, 17 U.S.C. §

           COMPLAINT FOR DAMAGES               1

 23
Case 2:20-cv-10429-SVW-JEM Document 1 Filed 11/13/20 Page 2 of 12 Page ID #:2



  1   101 et seq.

  2         2.      This Court has subject matter jurisdiction over Plaintiff’s claims for

  3   copyright infringement pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1338(a).

  4         3.      This court has personal jurisdiction over Defendants because

  5   Defendants conduct business in the State of California, Defendants’ acts of

  6   infringement complained of herein occurred in the State of California, and

  7   Defendants have caused injury to Plaintiff within the State of California.

  8         4.      Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and

  9   1400(a) in that this is the judicial district in which a substantial part of the acts and

 10   omissions giving rise to the claims occurred. Alternatively, venue is also proper

 11   pursuant to 28 U.S.C. § 1400(b) because the Defendants reside and/or have a

 12   regular and established place of business in this judicial district.

 13                                            PARTIES

 14         5.      Plaintiff Paul Martinka (“Plaintiff” or “Martinka”) is a professional

 15   photographer residing in New York County, State of New York.

 16         6.      Defendant Radio Korea USA, Inc. (“Defendant Radio Korea” or

 17   “Radio Korea”) is a California Domestic Stock corporation and, on information

 18   and belief, has a principle place of business at 3700 Wilshire Blvd #600, Los

 19   Angeles, CA 90010. On information and belief, Radio Korea conducts business in

 20   Los Angeles County, in the State of California.

 21         7.      A true and correct copy of the California Secretary of State Business

          COMPLAINT FOR DAMAGES                  2

 23
Case 2:20-cv-10429-SVW-JEM Document 1 Filed 11/13/20 Page 3 of 12 Page ID #:3



  1   Search – Entity Detail report for Radio Korea is attached hereto as Exhibit A.

  2         8.     Defendant RK Media Group, Inc. (“Defendant RK Media” or “RK

  3   Media”) is a California Domestic Stock corporation and, on information and belief,

  4   has a principle place at 3700 Wilshire Blvd #600, Los Angeles, CA 90010. On

  5   information and belief, RK Media conducts business in Los Angeles County, in the

  6   State of California.

  7         9.     A true and correct copy of the California Secretary of State Business

  8   Search – Entity Detail report for RK Media is attached hereto as Exhibit B.

  9         10.    Both Defendants appear to be intertwined in their ownership and

 10   management of the Website, radiokorea.com (the “Website”).

 11         11.    On information and belief, Defendants own and operate the Website,

 12   radiokorea.com.

 13         12.    The Website “Terms” page footer references RK Media, the Website

 14   “Terms” page main text body references Radio Korea, and the DMCA registration

 15   references both Radio Korea and RK Media. It is unclear where Radio Korea ends

 16   and RK Media begins.

 17         13.    A true and correct copy of the Website “Terms” page is attached

 18   hereto as Exhibit C in both Korean and English. The English translation is created

 19   using Google Chrome’s built in page translator.

 20         14.    A true and correct copy of the DMCA registration showing Radio

 21   Korea as the service provider and RK Media as the designated agent for the

          COMPLAINT FOR DAMAGES               3

 23
Case 2:20-cv-10429-SVW-JEM Document 1 Filed 11/13/20 Page 4 of 12 Page ID #:4



  1   Website is attached hereto as Exhibit D.

  2           15.   Both companies also have the same address on their filed Statements

  3   of Information and the business entity reports referenced and attached to this

  4   complaint look very similar. Furthermore, both companies have the same CEO

  5   and Secretary. A true and correct copy of the Statements of Information filed with

  6   the California Secretary of State for both Defendants are attached hereto as Exhibit

  7   E.

  8           16.   Both parties have been named in this lawsuit as Plaintiff has good

  9   cause to believe they are jointly and severally liable for the claims made in this

 10   case.

 11           17.   Defendants own the Website and have the ability to manage and

 12   control what is posted to the website.

 13           18.   Defendants benefit monetarily from content that is posted on the

 14   website.

 15           19.   On information and belief, Defendants, and Defendants’ employees,

 16   post content to the Website in order to attract user traffic and drive advertising

 17   revenue.

 18           20.   Plaintiff is unaware of the true names and capacities of the

 19   Defendants sued herein as DOES 1 through 10, inclusive, and for that reason, sues

 20   such Defendants under such fictitious names. Plaintiff is informed and believes

 21   and on that basis alleges that such fictitiously named Defendants are responsible in

           COMPLAINT FOR DAMAGES                 4

 23
Case 2:20-cv-10429-SVW-JEM Document 1 Filed 11/13/20 Page 5 of 12 Page ID #:5



  1   some manner for the occurrences herein alleged, and that Plaintiff’s damages as

  2   herein alleged were proximately caused by the conduct of said Defendants.

  3   Plaintiff will seek to amend the complaint when the names and capacities of such

  4   fictitiously named Defendants are ascertained. As alleged herein, “Defendant”

  5   shall mean all named Defendants and all fictitiously named Defendants.

  6         21.    For the purposes of this Complaint, unless otherwise indicated,

  7   “Defendant” includes all agents, employees, officers, members, directors, heirs,

  8   successors, assigns, principals, trustees, sureties, subrogates, representatives and

  9   insurers of Defendants named in this caption.

 10                             FACTUAL ALLEGATIONS

 11         22.    Plaintiff Paul Martinka is a professional photographer by trade. Over

 12   his 23-year-career, he's covered everything from breaking news and sports, to

 13   celebrities and corporate events. His work has been featured in publications

 14   worldwide, including Rolling Stone, People, Vanity Fair, Elle, Vero, Der Spiegel,

 15   Time, and has appeared on TV shows such as, "TMZ", "Entertainment Tonight",

 16   "20/20", "Inside Edition" and "ABC News," to name a few. Since 2001, he's been a

 17   regular contributor to the New York Post, Splash News, and Polaris Images.

 18         23.    Martinka is the sole author and exclusive rights holder to a

 19   photograph of a man in uniform mourning (the “Image”). A true and correct copy

 20   of the original Image is attached hereto as Exhibit F.

 21         24.    Martinka registered the Image with the United States Copyright

          COMPLAINT FOR DAMAGES                5

 23
Case 2:20-cv-10429-SVW-JEM Document 1 Filed 11/13/20 Page 6 of 12 Page ID #:6



  1   Office under registration number VA 2-120-570. A true and correct copy of the

  2   Copyright Registration maintained online in the Public Catalog by the Library of

  3   Congress is attached hereto as Exhibit G

  4           25.   The Image was first published in an article by the New York Post (the

  5   “Post”) on September 11, 2018, titled Mourners gather at Ground Zero memorial

  6   site on 9/11 anniversary. (the “Post Article”). The article included an attribution to

  7   Martinka just underneath the Image. See https://nypost.com/2018/09/11/mourners-

  8   gather-at-ground-zero-memorial-site-on-9-11-anniversary/ (second image in slide

  9   show is the Martinka Image). A true and correct copy of Post Article is attached

 10   hereto as Exhibit H.

 11           26.   On or about February 5, 2020, Martinka discovered that Defendant,

 12   had used the Image in an article on its Website (“Infringing Article”) excluding the

 13   photo credit to Plaintiff which is dated as published on September 11, 2018. True

 14   and correct screenshots of the Infringing Article featuring Martinka’s Image are

 15   attached hereto as Exhibit I in both the original Korean and in English (using

 16   Google Chrome’s built in page translator).

 17           27.   The   URL      of   the   unauthorized     Infringing    Article   was

 18   https://www.radiokorea.com/news/article.php?uid=296745 and the URL of the

 19   image               on             Defendants’               servers              was

 20   https://www.radiokorea.com/images/news/2018/09/11/296745/1.jpg.

 21           28.   Defendant is a news media outlet reporting on news, entertainment,

          COMPLAINT FOR DAMAGES                  6

 23
Case 2:20-cv-10429-SVW-JEM Document 1 Filed 11/13/20 Page 7 of 12 Page ID #:7



  1   and more, in the Korean language. See https://www.radiokorea.com/.

  2         29.    On information and belief, Defendants made an unauthorized copy of

  3   Martinka’s Image taken from the Post Article, and uploaded it to the servers for

  4   Defendants’ Website and posted it for public display in the Infringing Article.

  5         30.    Defendants took the Image and published it without authorization in

  6   the infringing article on the same day it was initially published in the Post.

  7         31.    Plaintiff never authorized Defendants to use the Image in any manner.

  8         32.    On Information and belief, Defendants knew that they did not have

  9   permission to use the Image on Defendant’s Website and willfully infringed Mr.

 10   Martinka’s Image.

 11         33.    On information and belief, Defendants willfully removed Martinka’s

 12   photo attribution just underneath the Image in the Post Article because Defendants

 13   knew that they did not have permission to use the Image on Defendants’ Website.

 14         34.    As infringing a photograph, especially on the day of first publication,

 15   is very serious, counsel for Plaintiff attempted to resolve this matter by contacting

 16   Defendant.

 17         35.    On or about February 13, 2020, Plaintiff’s counsel sent a demand

 18   letter to Defendant’s address, providing notice of the infringement and requesting,

 19   inter alia, that Defendants remove the Image from the Website.

 20         36.    After various attempts at communication, the situation was presented

 21   to counsel for Defendants and a staff member who works for Plaintiff’s counsel

          COMPLAINT FOR DAMAGES                 7

 23
Case 2:20-cv-10429-SVW-JEM Document 1 Filed 11/13/20 Page 8 of 12 Page ID #:8



  1   spoke to counsel for Defendant on February 28, 2020.

  2         37.    After this phone conversation, numerous attempts to contact

  3   Defendant’s counsel were left unanswered. Counsel for Plaintiff most recently

  4   attempted to contact counsel for Defendant twice in September 2020.

  5         38.    As these attempts to have a negotiation have been ignored, Plaintiff is

  6   left with no option other than to file claims for damages in this Court.

  7                            FIRST CAUSE OF ACTION
                              COPYRIGHT INFRINGEMENT
  8                               17 U.S.C. § 101 et seq

  9         39.    Plaintiff incorporates by reference all of the above paragraphs of this

 10   Complaint as though fully stated herein.

 11         40.    Plaintiff did not consent to, authorize, permit, or allow in any manner

 12   the said use of Plaintiff’s unique and original Image.

 13         41.    Plaintiff is informed and believes and thereon alleges that the

 14   Defendants willfully infringed upon Plaintiff’s copyrighted Image in violation of

 15   Title 17 of the U.S. Code, in that it used, published, communicated, posted,

 16   publicized, and otherwise held out to the public for commercial benefit, the

 17   original and unique Image of the Plaintiff without Plaintiff’s consent or authority,

 18   by using it in the Infringing Article on Defendants’ Website.

 19         42.    As a result of Defendants’ violations of Title 17 of the U.S. Code,

 20   Plaintiff is entitled to any actual damages pursuant to 17 U.S.C. §504(b), or

 21   statutory damages in an amount up to $150,000.00 pursuant to 17 U.S.C. § 504(c)

          COMPLAINT FOR DAMAGES                  8

 23
Case 2:20-cv-10429-SVW-JEM Document 1 Filed 11/13/20 Page 9 of 12 Page ID #:9



  1   per infringement.

  2         43.      As a result of the Defendants’ violations of Title 17 of the U.S. Code,

  3   the court in its discretion may allow the recovery of full costs as well as reasonable

  4   attorney’s fees and costs pursuant to 17 U.S.C § 505 from Defendants.

  5         44.      Plaintiff is also entitled to injunctive relief to prevent or restrain

  6   infringement of his copyright pursuant to 17 U.S.C. § 502.

  7                     SECOND CAUSE OF ACTION
         FALSIFICATION, REMOVAL AND ALTERATION OF COPYRIGHT
  8                   MANAGEMENT INFORMATION
                             17 U.S.C. § 1202
  9
            45.      Plaintiff incorporates by reference all of the above paragraphs of this
 10
      Complaint as though fully stated herein.
 11
            46.      On information and belief, Defendants knew that Plaintiff created the
 12
      Image because, inter alia, the source of the Image, i.e. the Post Article, specifically
 13
      attributed the Image to Plaintiff.
 14
            47.      Defendants intentionally falsified copyright management information
 15
      related to the Images with the intent to induce, enable, facilitate, or conceal an
 16
      infringement of Plaintiff’s rights under the Copyright Act. Specifically, Defendants
 17
      purposefully failed to credit Plaintiff and removed a copyright watermark in order
 18
      to mislead the public into believing that Defendants either owned the Images or
 19
      had legitimately licensed it for use in the Infringing Article.
 20
            48.      Defendants’ conduct constitutes a violation of 17 U.S.C. § 1202(a),
 21
      and 1202(b).
          COMPLAINT FOR DAMAGES                  9

 23
Case 2:20-cv-10429-SVW-JEM Document 1 Filed 11/13/20 Page 10 of 12 Page ID #:10



   1         49.   Defendants’ falsification, removal and/or alteration of that copyright

   2   management information was done without Plaintiff’s knowledge or authorization.

   3         50.   Defendants’ falsification of said copyright management information

   4   was done by Defendants intentionally, knowingly, and with the intent to induce,

   5   enable, facilitate, or conceal Defendants’ infringement of Plaintiff’s copyright in

   6   the Image. Defendants also knew, or had reason to know, that such removal and/or

   7   alteration of copyright management information would induce, enable, facilitate,

   8   or conceal Defendants’ infringement of Plaintiff’s copyright in the Image.

   9         51.   Plaintiff has sustained significant injury and monetary damages as a

  10   result of Defendants’ wrongful acts as hereinabove alleged, and as a result of being

  11   involuntarily associated with Defendants in an amount to be proven.

  12         52.   In the alternative, Plaintiff may elect to recover statutory damages

  13   pursuant to 17 U.S.C. § 1203(c)(3) in a sum of not more than $25,000 from

  14   Defendants for each violation of 17 U.S.C. § 1202.

  15                                PRAYER FOR RELIEF

  16   WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

  17      1. For statutory damages against Defendants in an amount up to $150,000.00

  18         for each infringement pursuant to 17 U.S.C. § 504(c);

  19      2. For statutory damages against Defendants pursuant to 17 U.S.C. §

  20         1203(c)(3) in a sum of not more than $25,000 for each violation

  21         of 17 U.S.C. § 1202;

           COMPLAINT FOR DAMAGES               10

  23
Case 2:20-cv-10429-SVW-JEM Document 1 Filed 11/13/20 Page 11 of 12 Page ID #:11



   1      3. For general and special damages against Defendants according to proof

   2         together with interest thereon at the maximum legal rate;

   3      4. For costs of litigation and reasonable attorney’s fees against Defendants

   4         pursuant to 17 U.S.C. § 505;

   5      5. For an injunction preventing Defendants from further infringement of all

   6         copyrighted works of the Plaintiff pursuant to 17 U.S.C. § 502; and

   7      6. For any other relief the Court deems just and proper.

   8

   9   Dated: November 13, 2020                           Respectfully submitted,

  10                                                /s/ Mathew K. Higbee
                                                    Mathew K. Higbee, Esq.,
  11                                                CA SBN 241380.
                                                    HIGBEE & ASSOCIATES
  12                                                1504 Brookhollow Dr., Ste 112
                                                    Santa Ana, CA 92705-5418
  13                                                (714) 617-8331
                                                    (714) 597-6559 facsimile
  14                                                Counsel for Plaintiff

  15

  16

  17

  18

  19

  20

  21

          COMPLAINT FOR DAMAGES                11

  23
Case 2:20-cv-10429-SVW-JEM Document 1 Filed 11/13/20 Page 12 of 12 Page ID #:12



   1

   2

   3

   4                           DEMAND FOR JURY TRIAL

   5        Plaintiff, Paul Martinka hereby demands a trial by jury in the above matter.

   6

   7   Dated: November 13, 2020                           Respectfully submitted,

   8
                                                    /s/ Mathew K. Higbee
   9                                                Mathew K. Higbee, Esq.,
                                                    CA SBN 241380.
  10                                                HIGBEE & ASSOCIATES
                                                    1504 Brookhollow Dr., Ste 112
  11                                                Santa Ana, CA 92705-5418
                                                    (714) 617-8331
  12                                                (714) 597-6559 facsimile
                                                    Counsel for Plaintiff
  13

  14

  15

  16

  17

  18

  19

  20

  21

          COMPLAINT FOR DAMAGES                12

  23
